DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022 in that there is no serious burden to examine the claims of all of Species 1-5. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching
different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. MPEP 808.02 identifies 3 options to support the burden requirement: 
[Symbol font/0xA8] different field of search 
[Symbol font/0xA8] separate classification with separate field of search 
[Symbol font/0xA8] separate status with separate field of search
Each of these requirements includes a separate field of search component. 
Separate field of search means it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to
additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107480639A (hereinafter Zhai).


    PNG
    media_image1.png
    677
    1100
    media_image1.png
    Greyscale

Regarding claim 1, Fig. 3 of Zhai discloses a display substrate having a fingerprint identification region, the display substrate comprising: 
a base substrate 10; 
a display unit on the base substrate and comprising a display thin film transistor 60 and a light-emitting device 50, a second electrode 604 of the display thin film transistor being coupled to a first electrode 501 of the light-emitting device; and 
a fingerprint identification unit at a gap between adjacent display units in the fingerprint identification region and comprising a fingerprint identification transistor 203 and a photosensitive device 201, a first electrode (2034 and portion of contact below D2) of the fingerprint identification transistor being coupled to a second electrode D2 of the photosensitive device, 
wherein the display substrate further comprises a gate insulating layer (layer between 603 and 601 and between 2033 and 2031) on a side of an active layer 601 of the display thin film transistor and an active layer 2031 of the fingerprint identification transistor distal to the base substrate.

Regarding claim 2, fig. 3 of Zhai discloses further comprising: an interlayer insulating layer on a side of the gate insulating layer distal to the base substrate and covering a gate electrode of the display thin film transistor and a gate electrode of the fingerprint identification transistor; and an interlayer dielectric layer on a side of the interlayer insulating layer distal to the base substrate.

Regarding claim 3, par [0054] of Zhai discloses wherein the photosensitive device is a planar PIN photodiode and comprises a P-type semiconductor layer, an I-type semiconductor layer, and an N-type semiconductor layer sequentially arranged in a first direction parallel to the base substrate and in contact with each other; and the I-type semiconductor layer is between the P-type semiconductor layer and the N-type semiconductor layer (this is necessary the case).
Regarding claim 5, fig. 3 of Zhai discloses wherein the I-type semiconductor layer of the photosensitive device, first and second electrodes of the display thin film transistor, and first and second electrodes of the fingerprint identification transistor are on a side of the interlayer dielectric layer distal to the base substrate, and the first electrode (2034 and portion of contact below D2) of the fingerprint identification transistor is coupled to the second electrode of the photosensitive device through a via hole penetrating through the interlayer dielectric layer and the interlayer insulating layer.

Regarding claim 15, Zhai discloses wherein the light-emitting device is one of red, green, blue sub-pixels.

Regarding claim 16, figs. 1-12 of Zhai discloses a display apparatus comprising the display substrate of claim 1.

Regarding claim 17, fig. 3 of Zhai discloses a method for manufacturing a display substrate, wherein the display substrate having a fingerprint identification region, and the method comprises: forming a display unit on a base substrate, wherein the display unit comprises a display thin film transistor and a light-emitting device, and a second electrode of the display thin film transistor is coupled to a first electrode of the light-emitting device; forming, at a gap between adjacent display units in the fingerprint identification region, a fingerprint identification unit comprising a fingerprint identification transistor and a photosensitive device, such that a first electrode of the fingerprint identification transistor is coupled to a second electrode of the photosensitive device; and forming a gate insulating layer on a side of an active layer of the display thin film transistor and an active layer of the fingerprint identification transistor distal to the base substrate.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829